UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-2384



JAMEL O. FRAZIER,

                                              Plaintiff - Appellant,


          versus


NORTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                                               Defendant - Appellee,


          and


KEN  MASON,   individually;  AARON  EVERETT,
individually; LYNDO TIPPETT, as Secretary of
the    North    Carolina    Department    of
Transportation,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.      Malcolm J. Howard,
District Judge. (CA-02-15-4-H; CA-02-111-4-H)


Submitted:   August 13, 2004            Decided:   September 15, 2004


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ralph T. Bryant, Jr., RALPH T. BRYANT, JR., P.A., Havelock, North
Carolina, for Appellant. Roy Cooper, Attorney General, Tina A.
Krasner, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Jamel O. Frazier appeals the district court’s order

granting summary judgment to the Defendants in his employment

discrimination   action.   We   have    reviewed    the   record   and   the

district   court’s   opinion    and     find   no    reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Frazier v. North Carolina Dep’t of Transp., Nos. CA-02-15-4-H;

CA-02-111-4-H (E.D.N.C. Oct. 3, 2003).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                - 3 -